People v Kitt (2016 NY Slip Op 08332)





People v Kitt


2016 NY Slip Op 08332


Decided on December 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2016

Tom, J.P., Friedman, Saxe, Feinman, Kahn, JJ.


2460 3561N/13

[*1]The People of the State of New York, Respondent,
vTerrell Kitt, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Brittany N. Francis of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Julia P. Cohen of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael R. Sonberg, J.), rendered September 16, 2014, as amended November 5, 2014, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of eight years, unanimously affirmed.
We find that the court properly denied defendant's motion challenging a search warrant. We have reviewed the unredacted search warrant affidavit, and we conclude that it clearly
established probable cause (see People v Salas, 29 AD3d 451 [1st Dept 2006], lv denied 7 NY3d 794 [2006]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 13, 2016
CLERK